DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (2020/0134797).
Regarding claims 1, 8 and 15 Zhang discloses,
 	Acquiring a feature of a target image (note fig. 1, block 101, and paragraph 0034, acquiring luminance component (feature) of an image); 

 	Using a paired image of an image corresponding to the found feature as a paired image of the target image and outputting the paired image of the target image (note fig. 1, block 103 and fig. 4, block 403 and paragraphs (0051, 0053 and 0058), fusing processing of content feature (corresponding to found a paired image) as converted image, wherein fig. 4 further describe steps 103 and is outputted in fig.) as converted image, wherein fig. 4 further describe steps 103 and is outputted in fig. 4 block 403).

Allowable Subject Matter
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2-7 and 9-14.
Regarding claims 2 and 9, prior art could not be found for features inputting the target image into a pre-trained image style determining model to obtain a style of the target image output from the image style determining model, wherein the image style determining model is used to characterize corresponding relationships between images and styles of the images.  These features in combination with other features could not be found in the prior art.  Claims 3-5, 7, 10-12 and 14 depend on claims 2 and 9.  Therefore are also objected as indicated allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
March 24, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664